[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: (#104) PLAINTIFF'S MOTION TO RECONSIDER
The defendants in the above matter filed a motion (#102) to cite in "additional defendant."
In the first paragraph of said motion, the movants specifically moved "to cite in FSNB Enterprises, Inc. dba Minuteman Press ("Minuteman") asthird party defendants to this action . . ." (Emphasis added). In the proposed order portion of the motion, the movant requested an order that the plaintiff shall serve its complaint on "the additional defendant. . ." (Emphasis added).
There is an inherent inconsistency in the in the language in the motion and the order. CT Page 8151
The plaintiff has moved for the court to reconsider it's order of May 14, 2002. The plaintiff maintains that it anticipated that the court would grant only the relief sought in the motion and for that reason it did not object to the motion. The court, noting no written objection by the plaintiff entered the relief sought in the proposed order.
There was clearly a misunderstanding regarding the motion.
The motion for reconsideration (#104) is granted and the defendants' (#105) objection to said motion is overruled. The court's order of May 14, 2002 regarding defendant's (#102) Motion To Cite In Additional Defendant is vacated.
By the Court,
Joseph W. Doherty, Judge.